DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the communication filed 6/21/2022. Claims 1-4 and 11 have been amended. Therefore, claims 1-20 are pending in this office action, of which claims 1, and 11 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 6/21/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Emsbo-Mattingly et al. , US 20150161733 A1 (hereinafter “Emsbo-Mattingly”) and further in view of Willis, US 20140188763 A1 (hereinafter “Willis”).
  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	Applicant argued on pages 8-9 regarding Emsbo-Mattingly’s teaching of a system comprising ….an event database including a set of event types and the event types are not market events as recited in amended claim 1.
	In response to applicant's argument a:  Emsbo-Mattingly clearly teaches in paragraph 0085, The LPC may optimize client objective over the set of worst case scenarios, and provide age-specific maximum risk capacity (e.g., the risk spine, etc.). For example, risk spine may include the 20 worst drawdown events in the US equity market (e.g., FIG. 6A provide an exemplary data chart illustrating evolution to real wealth during and after drawdowns, etc.) recovery time and investment horizon.  The 20 worst drawdown events in the US equity market is compared to market events that described in applicant’s filed drawing Fig. 3 that shows user portfolio against common market events like inflation rises, 10-years U.S Treasury rate rises etc.   

	b.     Regarding the argument on page 9, Emsbo-Mattingly does not describe event types as recited in claim 1.
	In response to applicant’s argument b:  Emsbo-Mattingly teaches in paragraph 0055 In one implementation, the secular 20-year time horizon may be chosen for it is: 1) flexible enough to capture shifts in the economic and market landscape and appropriately position the glide path for investors, and 2) stable enough to be aligned with the long-term nature of the glide path and target date objective. See Fig. 5B(a) shows the event types as US equity, emerging markets equity, cash etc. similarly described in applicant filed Fig. 3.   

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  There are multiple “and” at the end of several claimed steps. 
Claim 1 lines 2, 9, 25, and 29.
Claim 11 lines 16 and 19
Content of specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation in the obtaining step recites “obtaining a related day to each event date” is unclear as to what related day to each event date. There are set of event types and for each event type includes a set of event dates. It is unclear the obtaining a related day pertaining to which event type. 
The claim limitation “determining a difference value between the event value and the value” is unclear as to the values. The value is obtained for each related day. Since the related day is associated with event types and each event types has a set of dates. It is uncertain regarding the value and the event value determined pertain to which event type.
The claim limitation “storing the difference value in a set of difference values” is unclear as to the values.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Emsbo-Mattingly et al. , US 20150161733 A1 (hereinafter “Emsbo-Mattingly”) and in view of Willis, US 20140188763 A1 (hereinafter “Willis”).

As to claim 1,
Emsbo-Mattingly teaches a system comprising: at least one processor and a memory coupled to the at least one processor (Emsbo-Mattingly, Fig. 7 and para 0088, 0105), wherein the memory stores (Emsbo-Mattingly, para 0120), 
a historical performance database including values associated with dates and corresponding to security identifiers (Emsbo-Mattingly, para 0025, the LPC server 210 may send a data request 201 to the Data provider 240, and obtain the data listing 202 (e.g., historical returns, psychological data towards risk, etc.) and see FIG. 4B for the historical data may provide a list of historical dates 421a.); 
an event database including a set of event types and, for each event type of the set of event types, a set of event dates (Emsbo-Mattingly, para 0031, store updated risk boundary at the LPC database 219(i.e., event database) with para 0032 for the risk boundary may comprise a set of equity allocation percentage at different ages, e.g., at the age 25, 35, 45, 55, and/or the like (i.e., event dates), and a linear connection linking the different equity allocation percentage points (i.e., event types), which are then translated into expected portfolio risk or volatility given historical and/or forecasted long term volatilities and correlations of capital market returns), 
wherein the event types include market events (Emsbo-Mattingly, para 0085, The LPC may optimize client objective over the set of worst case scenarios, and provide age-specific maximum risk capacity (e.g., the risk spine, etc.). For example, risk spine may include the 20 worst drawdown events in the US equity market (e.g., FIG. 6A provide an exemplary data chart illustrating evolution to real wealth during and after drawdowns, etc.) recovery time and investment horizon); and 
instructions that when executed by the at least one processor cause the system to perform, in response to receiving user input (Emsbo-Mattingly, para 0035,0085, client objective);
identifying, from the user input, a first event type and a first security identifier (Emsbo-Mattingly, para 0077, In one implementation, the LPC may employ asset-liability model analysis, including testing a universe of glide paths and applying secular capital market assumptions. The final stage of the investment process applies asset-liability modeling to evaluate potential investor outcomes in the context of the overall income replacement objective. Ideally, an investor's portfolio may have precisely enough assets to generate payments equal to the desired income replacement level, or liability, during the planning horizon. In one implementation, variability in participant behavior, combined with the uncertainty and volatility of markets, creates a distribution of potential outcomes that investors may experience. In one implementation, asset liability analysis may use quantitative modeling techniques to create a distribution of outcomes that may be evaluated with paragraph 0055 In one implementation, the secular 20-year time horizon may be chosen for it is: 1) flexible enough to capture shifts in the economic and market landscape and appropriately position the glide path for investors, and 2) stable enough to be aligned with the long-term nature of the glide path and target date objective. See Fig. 5B); 
obtaining, based on the first event type, a first set of event dates from the event database (Emsbo-Mattingly, para 0034-0035, the LPC server may generate recommended asset classes based on the risk boundary and user age group, and/or the like 306, e.g., a maximum 40% equity for the portfolio if the risk boundary at the user's age indicates 40% with para 0025 for the LPC server 210 may send a data request 201 to the Data provider 240, and obtain the data listing 202 (e.g., historical returns, psychological data towards risk, etc. See also Fig. 5C for example LPC data). Note: historical returns correspond to event dates; No
for each event date of the first set of event dates, obtaining, from the historical performance database, an event value on the event date of the first security identifier (Emsbo-Mattingly, para 0040, for investors that are loss averse around a reference wealth point FIG. 5C (a), the discounted utility of a glide path segment during and after a market event is calculated by (i) comparing, at a given time frequency (e.g. year), actual wealth implied by the glide path segment with reference wealth over the particular investment horizon (e.g. 15 years for a glide path segment of 15 years), (ii) generating a sequence of numerical utility values (representing pain for losses, pleasure for gains) for each period over the given horizon, and (iii) taking the present discounted value of this utility sequence using a particular discount factor (e.g. 0.98), which may reflect the inflation, interest rate, and/or the like. The average discounted utility of a linear glide path segment over a set of events (e.g. the 20 worst declines in the US equity market) is then defined as the average, over these events, of the discounted utility of the glide path segment associated with each event). Note: generating a sequence of numerical utility values for segments of time; 
for each related day, obtaining, from the historical performance database, a value on the related day of the first security identifier (Emsbo-Mattingly, Fig. 5C and 5G); 
determining a difference value between the event value and the value (Emsbo-Mattingly, para 0040, for investors that are loss averse around a reference wealth point FIG. 5C (a), the discounted utility of a glide path segment during and after a market event is calculated by (i) comparing, at a given time frequency (e.g. year), actual wealth implied by the glide path segment with reference wealth over the particular investment horizon (e.g. 15 years for a glide path segment of 15 years), (ii) generating a sequence of numerical utility values (representing pain for losses, pleasure for gains) for each period over the given horizon, and (iii) taking the present discounted value of this utility sequence using a particular discount factor (e.g. 0.98), which may reflect the inflation, interest rate, and/or the like. The average discounted utility of a linear glide path segment over a set of events (e.g. the 20 worst declines in the US equity market) is then defined as the average, over these events, of the discounted utility of the glide path segment associated with each event); and 
storing the corresponding difference value in a set of difference values (Emsbo-Mattingly, para 0043, the LPC may record the calculated average discounted utility for this glide path segment 324); 
calculating an average difference on the first day using the set of difference values (Emsbo-Mattingly, para 0040, for investors that are loss averse around a reference wealth point FIG. 5C (a), the discounted utility of a glide path segment during and after a market event is calculated by (i) comparing, at a given time frequency (e.g. year), actual wealth implied by the glide path segment with reference wealth over the particular investment horizon (e.g. 15 years for a glide path segment of 15 years), (ii) generating a sequence of numerical utility values (representing pain for losses, pleasure for gains) for each period over the given horizon, and (iii) taking the present discounted value of this utility sequence using a particular discount factor (e.g. 0.98), which may reflect the inflation, interest rate, and/or the like. The average discounted utility of a linear glide path segment over a set of events (e.g. the 20 worst declines in the US equity market) is then defined as the average, over these events, of the discounted utility of the glide path segment associated with each event); and 
displaying, on a user device, the average difference and an event indicator corresponding to the first event type (Emsbo-Mattingly, para 0040 and 0042, as shown in FIG. 5B(c), to calculate the average discounted utility 221, the LPC may follow individual wealth evolution at each age, and compare the actual wealth (e.g., based on the selected equity allocation percentage, etc.) with a reference wealth, and calculate the difference at each age).  
Emsbo-Mattingly teaches the invention as claimed above, Emsbo-Mattingly does not explicitly teach obtaining a related day to each event date of the first set of event dates;  
However, Willis teaches obtaining a related day to each event date of the first set of event dates (Willis, Fig. 4F transaction list for securities. Please see 112b rejection for this limitation. For examining purpose this limitation refers to earlier step and the related day is obtained for an event type. Applicant is suggested to use consistent claim term for “date” or “day”.);
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Emsbo-Mattingly by adding the transactions tool to manage a portfolio by adding transactions to asset categories in order to provide solution to risk analysis as taught by Willis.
	
As to claims 2 and 12,
The combination of Emsbo-Mattingly and Willis teaches the instructions that when executed by the at least one processor cause the system to perform: 
obtaining, from the historical performance database, a beginning value of the first security identifier and an end value of the first security identifier (Emsbo-Mattingly, para 0047, In one implementation, the LPC may then link the segments to obtain optimal equity exposure 332, e.g., the obtained optimal starting and ending equity allocation percentages in each age segment, etc., to obtain the optimal equity exposure, etc.); 
calculating a normal difference as the end value less the beginning value (Emsbo-Mattingly, para 0057, LPC's capital market assumptions may point to generally lower returns for most major asset classes over the next years); 
determining an additional return value as the normal difference less the average difference (Emsbo-Mattingly, para 0056, findings from LPC's current secular capital markets assumptions may include: lower expected returns (e.g., LPC may estimate that returns for the primary asset classes (U.S. equities, non-U.S. equities, investment grade debt, and short-term debt) may be somewhat lower over the next 20 years than their long-term historical averages); and 
in response to the additional return value being nonzero, displaying, on the user device, the additional return value (Emsbo-Mattingly, para 0056, findings from LPC's current secular capital markets assumptions may include: lower expected returns (e.g., LPC may estimate that returns for the primary asset classes (U.S. equities, non-U.S. equities, investment grade debt, and short-term debt) may be somewhat lower over the next 20 years than their long-term historical averages. This result may stem from an expectation that returns for investment grade debt may be diminished by starting from a position of low yields in the current market environment. LPC may expect that global equity returns largely will be modestly lower but roughly in line with historical results (e.g., see FIG. 5B.(a)).  
As to claims 3 and 13,
The combination of Emsbo-Mattingly and Willis teaches the instructions that when executed by the at least one processor cause the system to perform : in response to the additional return value being zero, displaying an indication on the user device that the additional return value is equal to the normal difference (Emsbo-Mattingly, para 0053, In one implementation, the LPC may develop the glide path based on various elements, which are used to model and evaluate the distribution of potential outcomes for investors: 1) capital market assumptions; 2) investor/participant behavior; and 3) risk capacity, meaning an investor's tolerance and capacity for withstanding negative returns with para 0056 for LPC may expect that global equity returns largely will be modestly lower but roughly in line with historical results (e.g., see FIG. 5B.(a)).  

As to claims 4 and 14,
The combination of Emsbo-Mattingly and Willis teaches the instructions that when executed by the at least one processor cause the system to perform: determining a corresponding average difference for each day of a date range related to each event date of the first set of event dates (Emsbo-Mattingly, para 0061, In one implementation, investors may be increasingly starting to save for retirement in their 20s. There may be a rapidly growing participation rate overall among younger investors. Specifically, LPC participant experience shows a 60% participation rate today for investors in the 25-29 age group); 
storing the corresponding average difference for each day of the date range in a set of average differences (Emsbo-Mattingly, para 0065, In one implementation, when evaluating actual investor behavior, LPC's recordkeeping data may provide transparency into realized investor experiences by offering insight into whether the risk tolerance initially expressed by investors is consistent with the actual behavior that emerges over time); 
identifying a value indicating a largest change from the set of average differences; determining the additional return value as the normal difference less the value (Emsbo-Mattingly, para 0061, In one implementation, investors may be increasingly delaying retirement. For example, the expected retirement age may be projected to occur at age 67 for the target date strategies. This retirement age assumption may be also aligned with the eligibility age for full social security benefits for investors born after 1960); and 
in response to the additional return value being nonzero, displaying, on the user device, the additional return value (Emsbo-Mattingly, para 0056, findings from LPC's current secular capital markets assumptions may include: lower expected returns (e.g., LPC may estimate that returns for the primary asset classes (U.S. equities, non-U.S. equities, investment grade debt, and short-term debt) may be somewhat lower over the next 20 years than their long-term historical averages. This result may stem from an expectation that returns for investment grade debt may be diminished by starting from a position of low yields in the current market environment. LPC may expect that global equity returns largely will be modestly lower but roughly in line with historical results (e.g., see FIG. 5B.(a)).  

As to claims 5 and 15,
The combination of Emsbo-Mattingly and Willis teaches the date range corresponds to the first event type (Emsbo-Mattingly, para 0062, regardless of the dynamic economic/market conditions over time, a greater reliance on defined contribution versus defined benefit savings for retirement, and widespread education to encourage greater savings).  

As to claims 6 and 16,
The combination of Emsbo-Mattingly and Willis teaches the date range includes a pre-event date range and a post-event date range (Emsbo-Mattingly, para 0062, regardless of the dynamic economic/market conditions over time, a greater reliance on defined contribution versus defined benefit savings for retirement, and widespread education to encourage greater savings, a range of deferral rates to be 8% for younger savers to 13% for older savers, combining both individual and "company match" deferrals).    

As to claims 7 and 17,
The combination of Emsbo-Mattingly and Willis teaches the first security identifier includes: (i) a stock; (ii) an option; or (iii) an exchanged-traded fund (Emsbo-Mattingly, para 0024, a data provider 240 includes stock exchange, standard index listing publishers, etc.).  

As to claims 8 and 18,
The combination of Emsbo-Mattingly and Willis teaches the memory stores a user parameter database including a set of security identifiers corresponding to a user of the user device, and the first security identifier includes each security identifier of the set of security identifiers (Willis, Fig. 7A).  

As to claims 9 and 19,
The combination of Emsbo-Mattingly and Willis the event type includes: (i) a change in commodity value; (ii) a change in interest rate value; or (iii) an occurrence of a natural disaster (Emsbo-Mattingly, para 0062, By accounting for the capacity for risk taking of investors at each age, this framework establishes a "risk boundary" that provides additional protection against the risk of extreme market events causing a failure to meet long-term objectives).  
As to claims 10 and 20,
The combination of Emsbo-Mattingly and Willis teaches receiving the user input includes: receiving an indication of a user logging in to an account; identifying the first security identifier as a security included in a corresponding user portfolio; and identifying the first event type as a preset event type (Emsbo-Mattingly, para 0112, The user interface provides a facility through which users may affect, interact, and/or operate a computer system. A user interface may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. Most frequently, the user interface communicates with operating systems, other program components, and/or the like. The user interface may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses with para 0132 and 0133 a portfolio table and a performance table store portfolio information).  

As to claim 11,
 Claim 11 is a method claim, correspondently and respectively recites the same limitations as claim 1. Therefore, it is rejected under the same rationale as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Falconer et al. (US 20110320340 A1) discloses a computer-assisted, automated method and system for combining loan and asset data in a data warehouse, which provides an early warning system for potential risks and a facility for portfolio and market analysis. The system provides online access, data manipulation, analytical capabilities and report production. The system continuously monitors the lender's data versus thresholds in order to provide alerts. The system selects data on a regular basis, calculates market indices and creates additional data values based on these calculated indices. The market indices are stored in an aggregated data area and are available to user's system-wide.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NARGIS SULTANA/Examiner, Art Unit 2164            

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164